Citation Nr: 0943509	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to post-traumatic headaches, residuals of 
concussion, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In March 2009 the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's post traumatic headaches, residuals of 
concussion are currently rated under diagnostic code 9304-
8045.  

During the pendency of the Veteran's appeal there was a 
change to 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective 
October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  
The amendment applies to all applications for benefits 
received by VA on and after October 23, 2008.  The old 
criteria will apply to applications received by VA before 
that date.  But, a Veteran whose residuals of traumatic brain 
injury (TBI) were rated by VA under a prior provision of 38 
C.F.R. § 4.124a, Diagnostic Code 8045, is permitted to 
request review under the new criteria, irrespective of 
whether his disability has worsened since the last review or 
whether VA receives any additional evidence.  73 Fed. Reg. 
54693.

At a March 2009 hearing before the undersigned, the Veteran's 
representative requested that this case be reviewed under the 
newly-enacted provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, concerning traumatic brain injuries.  The Board 
notes that these new provisions were made applicable to all 
benefits received by VA on or after October 23, 2008, and, in 
this appeal, the claim was received on July 17, 2007.  
However, Veterans whose residuals of a traumatic brain injury 
were rated under a prior version of Diagnostic Code 8045, as 
here, will be permitted to request review under the new 
criteria.

The RO has not yet evaluated the Veteran's post traumatic 
headaches, residuals of concussion under the new criteria for 
Diagnostic Code 8045.  The Board finds the Veteran's March 
2009 request for review under the new criteria of Diagnostic 
Code 8045 to be inextricably intertwined with the case at 
hand, and a review must be made by the RO or AMC on remand, 
pursuant to the provisions of 73 Fed. Reg. 54693.  

The Board also notes that the Veteran has been receiving 
treatment through VA and the most recent records reflecting 
this treatment are from March 2009.  There may be additional 
more current VA treatment records not included in the 
Veteran's claims file; these must be obtained.  See 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding the claim on appeal.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the increased 
rating claim and provide notification of 
both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
Veteran.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit.  Finally, the 
full criteria of "old" and "new" versions 
of 38 C.F.R. § 4.124a (Diagnostic Code 
8045), should be included in the notice 
letter.

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all his VA 
treatment records from March 2009 to the 
present.

3.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  In readjudicating the increased 
evaluation claim, consideration should be 
given to the newly-enacted criteria of 38 
C.F.R. § 4.124a, Diagnostic Code 8045, 
concerning traumatic brain injuries, 
described at 73 Fed. Reg. 54693 (Sept. 23, 
2008).  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

